department of the treasury internal_revenue_service washington d c date cc ebeo tl-n-4904-97 uilc internal_revenue_service national_office field_service_advice number release date memorandum for brooklyn district counsel’s office attn peter gavagan catherine chastanet from chief branch office of associate chief_counsel ebeo cc ebeo subject this field_service_advice responds to your request for assistance regarding certain issues arising on an examination of the above-referenced taxpayer field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend tp tp tp tp tp tp tp tp tp tp tp tp tp tp a plan b plan c plan d plan e plan f plan g plans h plans i plans j plans k plans l plans m plans n plans o plans p plan q plans r plans s plans t plans a_trust issue sec_1 whether the a_trust is a grantor_trust under sec_671 and if so which entity or entities is entitled to any_tax attributes resulting from that determination whether tp1 must include in gross_income the interest_paid on the a trust’s promissory note whether tp1 may exclude from gross_income under sec_1032 the proceeds from the disposition of stock by the a_trust whether tp1 or one of its subsidiaries tp2 through tp14 is entitled to deduct the fair_market_value of tp1 stock contributed by the a_trust to various nonqualified incentive compensation plans maintained by tp1 or its subsidiaries whether tp1 or one of its subsidiaries tp2 tp5 tp6 tp9 tp10 or tp13 is entitled to deduct the fair_market_value of the stock contributed by the a_trust to various qualified_plans maintained by tp1 or its subsidiaries tp2 tp5 tp6 tp9 tp10 or tp13 whether the a_trust can contribute tp1 stock to satisfy obligations of tp1 or its subsidiaries tp2 tp5 tp6 tp9 tp10 or tp13 under their respective sec_401 plans whether participants in the a-f plans who receive allocations of shares of tp1 stock from the a_trust may diversify such holdings after the stock is allocated under such plans whether the shares of tp1 stock held by the a_trust are treated as treasury_stock and included in the calculation of earnings per share conclusions based on the facts presented we believe that the a_trust is a grantor_trust tp1 and tp2-tp14 will each be treated as a grantor and an owner with respect to the amount that is used to fund the a-t plans in satisfaction of their legal obligations tp1 is deemed to make a capital_contribution to tp2-tp14 with respect to those amounts further factual development is recommended before a final_determination can be made interest_paid on the a trust’s promissory note is not required to be reported as income to tp with respect to the portion of the trust that it owns however assuming tp1 and tp2-tp14 are treated as owners of the a_trust interest that is paid to tp1 and which is attributable to portions of the a_trust that tp2-tp14 own is considered to be interest_paid by a subsidiary to the parent_corporation as stated in issue above additional factual information is necessary before determining whether there are multiple grantors assuming tp1 and tp2-tp14 are treated as owners sec_1032 would not apply to the a trust’s disposition of tp1's stock that was treated as contributed to the a_trust by a subsidiary of tp1 each subsidiary would recognize gain_or_loss on the a trust’s sale of tp1 stock however as stated in issue above additional factual information is necessary before determining whether there are multiple grantors tp1 and tp2-tp14 are entitled to deduct the fair_market_value of the stock contributions used by the a_trust to provide benefits on behalf of their respective employees under the g-t plans however confirmation is needed with respect to which entity is taking deductions for contributions made on behalf of which employees whether the contributions are made in cash or stock and how and when a_trust assets are used to fund nonqualified benefits in addition additional information regarding the time at which deductions are being claimed and copies of the g-t plans is needed before a proper analysis can be made regarding whether deductions are being taken in accordance with sec_404 for benefits provided under the g-t plans and whether the plans effectively defer the receipt of compensation tp2 tp5 tp6 tp9 tp10 and tp13 not tp1 are entitled to deduct an amount equal to the fair_market_value of the stock contributed by the a_trust to fund the a-f plans on behalf of the subsidiaries’ employees however confirmation of the facts is needed with respect to which entity is taking deductions with respect to contributions made on behalf of which employees whether the contributions are made in cash or stock and how and when the contributions are made to the a-f plans although sec_4975 prohibits the indirect sale_or_exchange of any property between a plan and a disqualified_person the code exempts a plan’s acquisition of qualifying employer_securities from the prohibited_transaction rules under certain conditions in this case assuming the valuation of tp1 stock is appropriate at the time it is contributed to the sec_401 plans tp1 stock may be used to satisfy obligations of tp1 and its subsidiaries tp2 tp5 tp6 tp9 tp10 or tp13 under their respective sec_401 plans except in the case of an employee_stock_ownership_plan esop as defined in sec_4975 the code does not limit a participant’s ability to diversify plan assets under qualified_plans see sec_1_401-1 trustees of trusts which form a part of such plans are subject_to substantial limitations under the code and erisa title i in their management of plan assets the treatment for tax purposes of tp1 stock held by the a_trust as either treasury_stock or issued stock may have no effect on the earnings per share computation which is a financial_accounting concept with its own rules facts we understand that tp1 established the a_trust in for the purpose of holding tp1 stock the stock held by the a_trust is subsequently allocated to the a-f plans qualified_plans under sec_401 and the g-t plans nonqualified incentive compensation plans maintained by tp1 or its subsidiaries tp2-tp14 the a_trust was established for a term of years under the terms of the a_trust the a_trust acquired approximately dollar_figure of newly issued common_stock of tp1 from tp1 the a_trust purchased the stock with cash it received from tp1 in an amount equal to the aggregate par_value of the stock and a year promissory note to tp1 the note in an amount equal to the difference between aggregate par and market values of the tp1 stock each year thereafter the a_trust either repays a portion of the note with a cash contribution from tp1 or pursuant to section of the a_trust that year’s portion of the debt is forgiven the stock is then apportioned and released to the trusts of the qualified a-f plans and the committees administering the nonqualified g-t plans maintained by tp1 or its subsidiaries tp2-14 in accordance with the terms of the a_trust a_trust et seq under the terms of the a plan b plan and f plan included in your submission the term employer see a plan and f plan 1our response assumes that only tp1 stock is held by the a_trust and that only tp1 is contributing such stock however we note that this fact is unclear under the terms of the a_trust and the documents provided by tp1 the a_trust refers to company stock the definition of which is unclear as to whether subsidiary stock is also involved see a_trust however references to the company and the description of the arrangement in the recitals appear only to refer to tp1 2footnote of your field_service_advice request dated date indicated that you have identified plans however we have only identified the addressed herein 3our response also assumes based on the terms of the a_trust described above that and b plan and in addition the a plan and the f plan provide that see a and f plans the b plan provides that b plan and also under the plans terms in addition the a_trust provides that a_trust the a_trust also provides that ' a_trust accordingly while it appears from the terms of the a_trust that in addition to tp1 tp2-tp14 participate in the a_trust arrangement it is unclear whether assets of the a_trust are available to satisfy claims of general creditors of tp2-tp14 in the event of bankruptcy or insolvency tp1 intends the a_trust to be a grantor_trust under sec_671 documents provided by tp1 explaining the a_trust also appear to indicate that in addition although the information provided does not identify which tax years are at issue we understand that we also understand that tp1 and its subsidiaries deduct on those returns contributions to the qualified a-f plans or nonqualified g-t plans which are made for the benefit of their respective employees for the purposes of our response we assume that tp1 through tp14 constitute a controlled_group_of_corporations under sec_1563 discussion issue sec_671 provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part subchapter_j chapter of the code there shall be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor as noted above the a_trust provides that we believe that at the time tp1 funds the a_trust it is deemed to make a contribution_to_capital of tp2-tp14 because the trust assets will be used to satisfy the legal obligations of tp2-tp14 under their respective plans based on the allocation formula set forth in the a_trust accordingly tp1 and tp2-tp14 will each be treated as a grantor of the trust with respect to the amount that is to be used to satisfy each corporation’s legal_obligation pursuant to sec_677 tp2- tp14 and tp1 will be treated as the owners of the portion of the a_trust that they are treated as the grantors of accordingly under sec_671 there would be included in computing the taxable_income and credits of each grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust that each grantor is treated as owning see also sec_1_671-3 case development hazards and other considerations this determination assumes that the transfer of cash to the a_trust will not be treated as a transfer of property under sec_83 to the employees of tp1 and tp2- tp14 this determination also assumes that the claims of the creditors of each subsidiary and tp1 will be limited to the amount of stock allocated to it in article of the a_trust for example the a plan and the g plan are allocated percent of the available stock we believe that at the time of the funding of the a_trust tp1 has made a contribution_to_capital of tp2 because tp2’s obligation to fund the retirement plans has been satisfied to the extent of percent of the available stock however if tp1's creditors can reach the for tp2 the argument that tp2’s obligations have been satisfied would be more tenuous and further review would be required by national_office in sum the ability of a creditor to reach more than the percentage of the assets allocated for its debtor would undercut our belief and argument that there is a capital_contribution at the time of the funding of the a_trust and our conclusions thereto percent specifically allocated we recommend contacting tp1 regarding however if further factual development suggests that our assumptions as described above are incorrect our office would want to reconsider the issue issue revrul_85_13 1985_1_cb_184 holds that where a grantor is treated as the owner of the entire trust the grantor is treated as the owner of the trust's property for federal_income_tax purposes therefore a sale between the grantor and the trust will not be recognized for federal_income_tax purposes to the extent that the a_trust pays tp interest that is attributable to the portion of the trust owned by tp the transaction will be ignored for federal_income_tax purposes to the extent that the a_trust pays tp1 interest that is attributable to the portions of the trust owned by tp2-tp14 the interest will be considered as an amount_paid by the subsidiary to the parent_corporation see revrul_85_13 case development hazards and other considerations as noted in issue above further factual development is needed before determining whether tp1-tp14 as multiple grantors would be treated as owning the assets of the a_trust that are available to satisfy claims of their general creditors and their liabilities under the plans we note however that the second sentence of the fourth full paragraph on page of your memorandum states that emphasis added in our view if tp1 does not recognize income on the interest payments from the a_trust the a_trust should not be permitted to deduct such payments issue sec_1032 provides that a corporation does not recognize gain_or_loss on the receipt of money or other_property in exchange for its stock including treasury_stock for purposes of sec_1032 a corporation’s transfer of its own stock as compensation_for services is considered to be a disposition by the corporation for money or other_property sec_1_1032-1 when a corporation is treated as the owner of a grantor_trust the corporation is required to include those items of income deductions and credits attributable to the trust in computing its taxable_income and credits as if the trust does not exist moreover the owner of a grantor_trust is treated as the owner of all property held in the grantor_trust see revrul_57_390 1957_2_cb_326 corporate grantor of trust includes in taxable_income the gross_income from trust properties determined by grantor-corporation as if trust had not been created revrul_66_159 1966_1_cb_162 where individual grantor is treated as the owner of the entire trust no gain is recognized pursuant to sec_1032 on the trust’s sale of grantor’s principal_residence and timely reinvestment of the proceeds in a new residence accordingly in this case sec_1032 applies only to the portion of the a trust’s stock that tp1 owns tp1 would not recognize any gain_or_loss when the a_trust transfers or sells any such stock we assume based on the discussion in issue above that each subsidiary is treated as a grantor of the amount deemed contributed to its capital accordingly we believe that each subsidiary would recognize gain_or_loss on the a trust’s sale of any tp1 stock that it is deemed to own case development hazards and other considerations the amount of gain_or_loss the subsidiaries recognize depends on whether the subsidiaries are deemed to receive a cost_basis in the portion of tp1 stock that they are treated as owning we understand that you have not asked us to address this question however we note that this issue would probably need to be considered further in order to obtain a definitive resolution these conclusions are based on the assumptions and necessary additional factual development addressed in issue above should these assumptions change as a result of further factual development our office would want to reconsider the issue a which entity is entitled to the deduction issue accordingly and based on the following discussion we have concluded that tp1- tp14 respectively are the entities entitled to deduct contributions by the a_trust to the g-t plans for the benefit of their employees however such deductions are only allowable as otherwise provided under sec_404 and sec_83 under sec_404 employer contributions to plans other than tax qualified_plans are deductible in the taxable_year in which the amounts attributable to the contributions are includible in the gross_income of the employees participating in the plan provided separate_accounts are maintained for each employee if the plan covers more than one participant under sec_83 in the case of a transfer of property to which sec_83 applies there is allowed as a deduction under sec_162 to the person for whom the services were performed an amount equal to the amount included under sec_83 in the gross_income of the person who performed the services if the a_trust is a grantor_trust under sec_671 the assets of the a_trust are treated for tax purposes as though they are part of the general assets of the owner s -either tp1 or tp1 - tp14 as addressed in issue above under revrul_84_68 1984_1_cb_3 when a parent_corporation transfers cash to an employee of a subsidiary of the corporation the parent’s payment is treated as a contribution to the subsidiary’s capital and a constructive_payment by the subsidiary to its employees the payment is deductible by the subsidiary as compensation provided it is reasonable for the service’s performed see also revrul_80_76 1980_1_cb_15 amplified by revrul_81_45 1981_1_cb_483 when a majority stockholder of a corporation transfers stock of the corporation to an employee of the subsidiary of the corporation the fair_market_value of the stock is includible in the employee's income under sec_83 and the subsidiary is allowed the sec_83 deduction accordingly if tp1 is the sole grantor the a trust’s contribution to the plans would be treated as a contribution to the subsidiary’s capital and a constructive_payment by the subsidiary to its plan which would be deductible by the subsidiary as compensation provided it otherwise satisfied the requirements of sec_404 and sec_83 if tp1 and tp2 - tp14 are treated as the grantors and owners of the a_trust assets amounts paid_by the a_trust to the g-t plans would be considered to be amounts paid_by tp1 and tp2-tp14 the respective grantors and owners of the a_trust therefore amounts paid_by the a_trust on behalf of tp1 and tp2-tp14's employees would be paid and deductible by tp1 and tp2-tp14 the employer service recipients in accordance with sec_404 and sec_83 b timing of deduction we note that some of the incentive compensation plans submitted indicate that a portion of the annual bonus is deferred and paid out over a year period according to some of the submitted documents the deferred_bonus is deemed to have been earned out and vested on a pro_rata basis at the end of each year during the year period only to the extent the employee does not terminate employment during that year some of the other plans indicate that the bonus is earned at the end of the year but paid during the next year these facts suggest that there may be an issue regarding the timing of the compensation deductions this is distinguishable from a situation in which the parent_corporation makes a contribution on behalf of a subsidiary_corporation and the parent takes the deduction in general a parent_corporation may not deduct compensation it pays for the benefit of the employees of its wholly owned subsidiary even though the indirect benefit of their services inures to the parent_corporation 42_tc_800 acq on other issues 1965_1_cb_4 therefore under sec_404 and sec_83 contributions by the a_trust to the g-s plans would not be deductible by tp1 where tp1 is neither the employer nor the recipient of the services provided by employees of tp2 - tp14 sec_404 provides in part that if contributions are paid_by an employer on account of any employee under a plan deferring the receipt of compensation such contributions or compensation are not deductible under chapter of subtitle a of the code but if they would otherwise be deductible they are deductible under sec_404 subject_to the limitations contained therein as noted above pursuant to sec_404 contributions to a nonqualified_deferred_compensation_plan are deductible in the taxable_year in which the contribution is includible in the gross_income of employees participating in the plan or that would be includible but for an exclusion under chapter of the code but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee see also sec_1 a - b the rules of sec_404 apply to any method or arrangement that has the effect of a plan deferring the receipt of compensation or other_benefits for employees under sec_1_404_b_-1 where a corporation is under an obligation whether funded or unfunded to pay a pension or other deferred_compensation to an employee or his beneficiaries there is a method having the effect of a plan deferring the receipt of compensation_for which deductions are governed by sec_404 according to sec_1_404_b_-1t q a-1 sec_404 clarifies that any plan or method or arrangement deferring the receipt of compensation is to be treated as a plan deferring the receipt of compensation_for purposes of sec_404 thus for example under sec_404 a contribution paid_or_incurred to a nonqualified_plan or method or arrangement providing for deferred benefits is deductible in the taxable_year of the employer in which or with which ends the taxable_year of the employee in which the amount attributable to the contribution is includible in the gross_income of the employee sec_1_404_b_-1t q a-2 a provides that a plan defers the receipt of compensation or benefits to the extent that it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which the services creating the right to such compensation or benefits are performed under sec_1_404_b_-1t q a- b a plan is presumed to defer the receipt of compensation_for more than a brief period of time to the extent that an employee receives compensation after the fifteenth day of the third calendar month following the end of the employer's taxable_year in which the related_services were rendered as an example the regulation provides that salary under an employment contract or a bonus under a year-end bonus declaration is presumed to be paid under a plan or method or arrangement deferring the receipt of compensation to the extent that the salary or bonus is received beyond the applicable ½ month-period see also sec_1_404_b_-1t q a-2 c as noted above sec_83 provides that in the case of a transfer of property to which sec_83 applies there is allowed as a deduction under sec_162 to the person for whom the services were performed an amount equal to the amount included under sec_83 in the gross_income of the person who performed the services this deduction is generally allowed to the service_recipient for the taxable_year in which or with which ends the taxable_year in which the amount is included as compensation by the person who performed the services under sec_1_83-6 however where property is substantially_vested on transfer the deduction is allowed to the service_recipient in accordance with its method_of_accounting in conformity with sec_446 and sec_461 the tax_court addressed the issue of deferred_compensation in 107_tc_271 in schmidt baking the taxpayer was an accrual-basis taxpayer with a fiscal_year that ended date the taxpayer funded its accrued vacation and severance_pay liabilities for by purchasing an irrevocable letter_of_credit on date the parties stipulated that the letter_of_credit represented a transfer of a substantially_vested interest in property to employees for purposes of sec_83 and that the fair_market_value of such interest was includible in the employees' gross incomes for as a result of the transfer the tax_court held that the purchase of the letter_of_credit and the resulting income inclusion constituted payment of the vacation and severance_pay within the ½ month period described in the regulations according to the tax_court because the vacation and severance_pay was treated as received by the employees within the ½ month period and were not treated as deferred_compensation under sec_404 it was deductible by the taxpayer for its fiscal_year pursuant to its normal accrual_method of accounting sec_7001 of the internal revenue restructuring and reform act publaw_105_206 enacted on date prospectively overrules the result in schmidt baking by enacting sec_404 under that section for purposes of determining whether an item of compensation is deferred_compensation the compensation is not considered to be paid or received until actually received by the employee in addition an item of deferred_compensation is not considered paid to an employee until actually received by the employee the conference_report states that no inference is intended that the result in schmidt baking is prior_law beyond its immediate facts or that the use of similar arrangements is permitted under present or prior_law see conf_rep 105th cong 2d sess the question of the timing of the deduction arises regardless of whether the a_trust is a grantor_trust under sec_671 or a secular_trust under sec_402 if the a_trust is a grantor_trust then the timing of the deduction is governed by sec_404 if the a_trust is a secular employee’s trust taxable under sec_402 then the timing of the deduction includes an analysis of sec_404 and may also include consideration of schmidt baking if there is an income inclusion event prior to the expiration of the ½ month period described in the sec_1_404_b_-1t however we cannot conclude based on the facts submitted when tp1-tp14 are entitled to claim the deductions case development hazards and other considerations we recommend that you obtain more information regarding whether the contributions from the a_trust to the nonqualified plans are made in cash stock or a combination of both we note above that however confirmation on this fact is necessary if the contributions are made in stock we recommend that you obtain more information about whether the stock contains any restrictions related to the performance of future services regarding additionally we recommend that you obtain more information again we note that however confirmation on this fact is necessary as stated above some of the submitted documents suggest that this may be incorrect if the amounts are considered deferred_compensation under sec_404 additionally if the g-t plans are considered funded and the a_trust considered an sec_402 trust consideration of schmidt baking may be required to determine the timing of the deduction however it is unclear whether we would consider schmidt baking to apply to the facts of this case 6payment of funds before actual payment of benefits to employee participants suggests that these arrangements are funded_deferred_compensation arrangements further development of the facts in this regard is necessary issue under sec_404 regarding deductions for employer contributions to a qualified profit sharing plan contributions are deductible by an employer in the taxable_year when paid if the taxable_year ends within or with a taxable_year of the trust in a year in which the trust is exempt under sec_501 the amount of deduction cannot exceed percent of the participants’ compensation_otherwise_paid_or_accrued during the taxable_year the a_trust provides in part that upon the payment or forgiveness in any trust year of any principal on the note common_stock held by the a_trust is allocated and transferred to the trusts established under the qualified a-f plans the amount of the annual allocation is prescribed by the a_trust as stated above we understand that tp2 tp5 tp6 tp9 tp10 and tp13 file consolidated tax returns with tp1 and that tp2 tp5 tp6 tp9 tp10 and tp13 respectively not tp1 claimed deductions on the returns for contributions paid_by the a_trust to the qualified a-f plans accordingly we believe that the contributions by tp2 tp5 tp6 tp9 tp10 and tp13 which the a_trust pays to the qualified a-f plans are deductible under sec_404 first as stated above as a grantor_trust under sec_671 assets of the a_trust are treated for tax purposes as though they are part of the general assets of the owner s who is either tp1 or tp1 and tp2 tp5 tp6 tp9 tp10 and tp13 however as noted in issue above if tp1 is the sole grantor and owner a payment by a parent_corporation for the benefit of its subsidiary is recognized for federal_income_tax purposes as a contribution of capital to the subsidiary_corporation and a constructive_payment by the subsidiary see revrul_84_68 1984_1_cb_31 citing 26_tc_600 aff’d per curiam 253_f2d_267 6th cir and 67_tc_522 aff’d per curiam 583_f2d_953 7th cir accordingly contributions by the a_trust to the a-f plans in satisfaction of tp2 tp5 tp6 tp9 tp10 and tp13's liabilities under the plans would be deemed to be paid_by tp2 tp5 tp6 tp9 tp10 and tp13 respectively therefore the contributions are deductible in the year paid to the extent that they are otherwise deductible under sec_404 the amount of the deduction equals the fair_market_value of the money or property contributed at the time it is paid over to the trusts see 282_f2d_9 6th cir cert_denied 363_us_641 and 45_bta_716 aff’d 135_f2d_310 as stated in footnote above this is distinguishable from a situation in which the parent_corporation makes a contribution on behalf of a subsidiary_corporation and second if tp1 and tp2 tp5 tp6 tp9 tp10 and tp13 are treated as the grantors and owners of a_trust assets contributions by the a_trust to the a-f plans as prescribed by the terms of the a_trust would be considered to be contributions by tp1 and tp2 tp5 tp6 tp9 tp10 or tp13 the respective grantors and owners for purposes of sec_671 therefore a_trust contributions would be considered to be paid_by tp1 and tp2 tp5 tp6 tp9 tp10 or tp13 the respective employer and deductible in the tax_year paid in an amount equal to the fair_market_value of the money or property contributed at the time it is paid over to the trusts provided the contributions otherwise satisfy the requirements of sec_404 however the additional factual development discussed above is needed before determining which entity is the grantor and owner of a_trust assets issue under the terms of the a plan b plan and f plan the sec_401 plans included in your submission employer contributions appear to be required to fund profit sharing contributions sec_401 elective_deferrals employer matching_contributions and or employer matching stock contributions in general although the code does not require that employer contributions be made in cash the prohibited_transaction rules under sec_4975 prohibit the direct or indirect sale_or_exchange of property between a plan and a disqualified_person unless an exemption applies see sec_4975 sec_4975 under the circumstances presented the a_trust as well as tp1 through tp14 are disqualified persons under the code see sec_4975 under sec_4975 the prohibitions described under sec_4975 do not apply to transactions exempt under sec_406 of erisa title i sec_406 of erisa title i lists transactions that are prohibited under erisa title i which the parent takes the deduction in general a parent_corporation may not deduct compensation paid_by it for the benefit of employees of its wholly owned subsidiary even though the indirect benefit of their services inures to the parent_corporation 42_tc_800 acq on other issues 1965_1_cb_4 therefore under sec_404 contributions by the a_trust to the a-f plans would not be deductible by tp1 since tp1 is not the employer maintaining the plan on behalf of its employees sec_404 under the facts as we understand them tp1 has not adopted the a-f plans on behalf of its own employees see sec_414 our response does not address whether the a_trust is a plan under the provisions of erisa title i erisa title i imposes a number of requirements on employee benefit plans such as reporting and disclosure requirements funding standards and duties owed by plan fiduciaries generally parallel the prohibited_transactions under sec_4975 sec_408 of erisa title i provides exemptions under title i which generally parallel the exemptions under sec_4975 for instance pursuant to sec_408 of title i the provisions governing prohibited_transactions under title i found in sec_406 do not apply to a plan’s acquisition of qualifying employer_securities under certain conditions see erisa title i sec_408 those conditions are as follows the acquisition must be for adequate_consideration the acquisition must not give rise to a commission and the plan is an eligible_individual account plan eg a profit sharing or stock_bonus_plan see erisa title i sec_408 - sec_407 according to the material provided the conditions under erisa sec_408 - appear to be satisfied provided the valuation of the stock at the time it is contributed to the qualified_plans constitutes adequate_consideration thus the plans’ acquisition of tp1 stock appears to fall within the exemption provided by sec_4975 consequently sec_4975 provides an exemption to the prohibition on the sale_or_exchange of property between the plans and the a_trust it is unclear whether assets of the a_trust are used to satisfy all or a portion of these employers’ liabilities under the plans however in general the code does not require that employer contributions be funded in cash issue except in the case of an employee_stock_ownership_plan esop as defined in sec_4975 the code does not limit a participant’s ability to diversify plan assets under qualified_plans subject_to some important exceptions trustees of trust which is part of an sec_401 plan can in general use plan assets to purchase any investments permitted by the trust agreement to the extent allowed by local law see eg sec_1_401-1 under that regulation no specific limitations apply to investments by trustees of an sec_401 plan’s related trust however the trustees of such a_trust are subject_to substantial constraints under the code and erisa title i under the exclusive benefit rule under sec_401 plan assets must be used for the exclusive benefit of participants and beneficiaries under the plan in addition sec_404 of erisa title i sets forth the duties owed by a fiduciary of an erisa plan including the duty to discharge his duties for the exclusive purpose of providing benefits to participants and their beneficiaries in a prudent manner erisa sec_404 also requires the the term qualifying employer_securities means generally the common_stock of the employer which is readily_tradable on an established market see sec_409 see also sec_409 special rule for stock not readily_tradable we understand that the tp1 stock is readily_tradable on an established market trustees of an erisa plan to diversify the plan investments unless it is not prudent under the circumstances issue assuming the subsidiaries are treated as grantors of the a_trust and are therefore treated as owning a portion of tp1 stock held by the a_trust the portion of the stock that the subsidiaries are considered to own is generally treated as outstanding for tax purposes the portion owned by tp1 would be treated as treasury_stock we note however that the treatment of tp1 stock as treasury_stock for tax purposes may have no effect on the calculation of earnings per share which is a financial_accounting concept with its own rules we are not aware of any rules in the code or regulations for calculating earnings per share or of any relevance of the earnings per share calculation for tax purposes the securities exchange commission sec the financial_accounting standards board fasb and other rule making authorities for financial_accounting are responsible for providing guidance on these matters consequently the tax treatment of the stock held by the a_trust may have little if any bearing on the calculation of earnings per share supplement and conclusion in addition to the foregoing issues we recommend further development of facts regarding whether contributions to the a_trust by tp1 and the rights conferred on plan participants under the a_trust constitute a transfer of property under sec_83 sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account under the economic_benefit_doctrine a person has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the person's sole benefit 16_tc_244 aff'd per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors whether a plan is funded depends on the facts and circumstances of each case the essential feature of a funded plan is that its assets are segregated from the general assets of the employer and are not available to general creditors if the employer becomes insolvent 848_fsupp_1515 n d ala however an arrangement will be considered to be unfunded if the benefits are to be paid from the employer's general assets and there is no res or property which has been set_aside from the corporation's ordinary assets in order to fund the plan 653_f2d_1208 8th cir cert_denied 454_us_968 thus whether there has been a transfer of property for the performance of service within the meaning of sec_83 or a person has incurred an economic benefit because the a_trust will be considered to have funded the nonqualified_deferred_compensation benefits of participants will depend on the particular facts and circumstances of the arrangement it is unclear from the documents provided us whether assets of the a_trust are available to subsidiaries' creditors in the event of bankruptcy or insolvency of a subsidiary before a determination on this issue can be made addition under of the a_trust further information is necessary regarding how this provision is administered in finally we want to emphasize that separate and distinct laws and analysis apply to qualified and nonqualified plans accordingly it is critical that you bear this point in mind when developing the case and the additional facts addressed herein if you have any further questions please call the branch telephone number by michael roach chief branch
